Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on April 19, 2022 does not fully comply with the requirements of 37 CFR 1.98(b) because the CN 02801197 A and also the JP 404371229 A references are missing.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
The U. S. examiner was able to obtain a copy of the missing JP 404371229 A reference, consider it and cite it on the attached PTO-892 form (thereby making it of record).  The CN 02801197 A reference remains missing.

Drawings
The Applicants’ Drawings filed on October 26, 2021 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has offered a number of literature references authored by Tanaka et al.; Royer et al.; and Sartipi et al. as well as U. S. Pat. 5,977,017 A as alleged inventive step “Y”-type references in the Written Opinion associated w/ PCT/US2017/061436 (please note Box V part 2 in this Written Opinion for explicit disclosures of the specific citations for these literature references).  The international examiner submitted that these references taught the Applicants’ base multi-metallic compositions (w/ the specific metallic components) called for in at least the Applicants’ independent claims.  However, a closer inspection of the actual multi-metallic oxides described in these prior art references reveal that they are of a different empirical formula than the multi-metallic oxides called for in the Applicants’ independent claims (i. e. at least the “x” and “y” empirical subscripts are provided in different stoichiometric quantities, when comparing the empirical formulas of the oxides described in these prior art references to the oxides defined or embraced in the scope of all of the Applicants’ independent claims).  Hence, the U. S. examiner will not offer any 102 or 103 rejections against any of the Applicants’ independent claims (or the claims directly or indirectly dependent thereon) based on the teachings provided in the prior art references discussed on this Written Opinion.  
The search of the U. S. examiner produced U. S. Pat. 5,562,888 and also US 2017/0232387 A1 (which also describe multi-metallic oxides that contain at least some of the same elements: please note at least the abstracts set forth in these U. S. Pat. 5,562,888 and US 2017/0232387 A1 references).  However, these U. S. Pat. 5,562,888 and US 2017/0232387 A1 references suffer from the same deficiency as the prior art references discussed in the Written Opinion by also describing compositions that have a different empirical formula as compared to the oxides described or embraced in the scope of all of the Applicants’ independent claims.  Hence, the U. S. examiner will not offer any 102 or 103 rejections against any of the Applicants’ independent claims (or the claims directly or indirectly dependent thereon) based on the teachings provided in these U. S. Pat. 5,562,888 and US 2017/0232387 A1 references.
In conclusion, all of the Applicants’ independent claims (as well as the claims that are directly or indirectly dependent thereon) have been allowed over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736